        Case 1:21-cv-00201-DCN Document 17 Filed 09/01/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 FEDERICO PAZ,
                                               Case No. 1:21-cv-00201-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER
        v.                                     BY SCREENING JUDGE

 STATE OF IDAHO, WARDEN
 ALBERTO RAMIREZ,
 PSYCHIATRIST SCOTT ELIASON,
 MS. L. WATSON, NICOLE MENEAR,
 and IMSI PSYCHIATRIC SERVICES,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Federico Paz’s Complaint as a result

of Plaintiff’s status as an inmate and in forma pauperis request. Dkt. 1, 3. Having reviewed

the record, the Court enters the following Order requiring additional information from

Defendants and further screening.

   1. Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against the

government or its representatives to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:21-cv-00201-DCN Document 17 Filed 09/01/21 Page 2 of 6




   2. Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff

must offer “more than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].”

Id. (internal quotation marks omitted). If the facts pleaded are “merely consistent with a

defendant’s liability,” or if there is an “obvious alternative explanation” that would not

result in liability, the complaint has not stated a claim for relief that is plausible on its face.

Id. at 678, 682 (internal quotation marks omitted).

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, Plaintiff

must state facts showing that he is “incarcerated under conditions posing a substantial risk

of serious harm,” or that he has been deprived of “the minimal civilized measure of life’s

necessities” as a result of Defendants’ actions—which is analyzed under an objective

standard. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted).

Plaintiff must also allege facts showing that Defendants were deliberately indifferent to his

needs—analyzed under a subjective standard.

       As to the objective standard, the Supreme Court has explained that, “[b]ecause

society does not expect that prisoners will have unqualified access to health care, deliberate




INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00201-DCN Document 17 Filed 09/01/21 Page 3 of 6




indifference to medical needs amounts to an Eighth Amendment violation only if those

needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992).

       As to the subjective factor, to violate the Eighth Amendment, a prison official must

act in a manner that amounts to deliberate indifference, which is “more than ordinary lack

of due care for the prisoner’s interests or safety,” but “something less than acts or omissions

for the very purpose of causing harm or with knowledge that harm will result.” Farmer,

511 U.S. at 835.

       Differences in judgment between an inmate and prison medical personnel regarding

appropriate medical diagnosis and treatment are not enough to establish a deliberate

indifference claim. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Medical

negligence or malpractice alone will not support a claim for relief under the Eighth

Amendment. Broughton v. Cutter Lab, 622 F.2d 458, 460 (9th Cir. 1980).

   3. Factual Allegations

       Among other related allegations, Plaintiff asserts that prison psychiatrist Scott

Eliason refused to reinstate Plaintiff’s necessary medications including: “(a) ingrezza for

side affects; (b) seriovital for sleeping disorder – can’t sleep; (c) austeda for suicide

thoughts; (d) Prevegen for mind improvement, and (e) nextuim for heartburn” Dkt. 16, p.

2 (original spelling maintained; numbering and punctuation altered). The Court construes

this set of allegations as an Eighth Amendment cruel and unusual punishment claim for

failure to provide Plaintiff was proper medical and mental health treatment.

   4. Discussion

       In an effort to obtain additional factual information to properly review this matter,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00201-DCN Document 17 Filed 09/01/21 Page 4 of 6




the Court will order Defendant Scott Eliason to provide a Martinez report to address

Plaintiff’s allegations that he is being denied medications for serious medical conditions.

In Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), the trial court ordered (before answer)

that the prison officials conduct an investigation of the incident to include an interrogation

of those concerned, and file a report with the court, to enable the court to decide the

jurisdictional issues and make a screening determination under § 1915(a). Id. at 319. The

Ninth Circuit approved the use of Martinez reports in In re Arizona, 528 F.3d 652, 659 (9th

Cir. 2008).

       All relevant exhibits addressing these issues that are requested by the Court or

identified by Dr. Eliason or counsel, should be attached to the report. The Martinez report

shall be filed within 60 days. Plaintiff may file a response to the Martinez report within 30

days after receiving it. Thereafter, the Court will issue a successive review order

determining whether Plaintiff has stated a claim under the Eighth Amendment upon which

he can proceed.

       Plaintiff’s various pending motions are addressed below. Plaintiff shall not file

anything further before the Martinez report is filed. After the Martinez report is filed he

shall file only one response, and no other motions. All unauthorized filings may be stricken.

                                          ORDER

       IT IS ORDERED:

   1. Plaintiff’s Motion to Consider Sufficient Pleading on Allegations (Dkt. 8) is

       DENIED. Plaintiff is not permitted to challenge his conviction in a civil rights

       action.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
       Case 1:21-cv-00201-DCN Document 17 Filed 09/01/21 Page 5 of 6




  2. Plaintiff’s Motion to Recognize Bad Discretion and Miscarriage of Justice and

     Recognize Adversies [sic] and to Include Exhibits (Dkt. 9) is DENIED as an

     improper attempt to appeal a prior decision of United States District Judge B. Lynn

     Winmill.

  3. Plaintiff’s Motion for Filing of Papers and Exhibits (Dkt. 13), requesting service on

     Defendants, is DENIED as MOOT.

  4. Plaintiff’s Motion to Add Exhibits and Try Together of All Complaints and

     Information (Dkt. 14) is DENIED. Plaintiff is not permitted to challenge his

     conviction in a civil rights action.

  5. Plaintiff’s Motion for Service and Filing of Papers and Exhibits (Dkt. 15) is

     DENIED. The Affidavit accompanying this Motion concerns the time period 1965-

     1981 and has nothing to do with the claims in the Amended Complaint.

  6. Plaintiff’s second and third Motions for in Forma Pauperis Status (Dkts. 5, 11) are

     DENIED as MOOT.

  7. Within 60 days after entry of this Order, Defendant Dr. Scott Eliason shall make a

     limited special appearance and provide the following to Plaintiff and the Court in

     the form of a Martinez report: (1) a copy of Plaintiff’s relevant medical records; (2)

     a copy of his grievance and grievance appeal regarding the claims of lack of

     medication; and (3) a short statement on the current status of his medical and mental

     health conditions, including information regarding the most recent date he was seen

     by a medical provider, what treatment he received, and whether his medical




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
       Case 1:21-cv-00201-DCN Document 17 Filed 09/01/21 Page 6 of 6




     complaints have been resolved, or if not, what treatment is planned in the future to

     try to resolve the conditions.

  8. Within 30 days after the filing of the Martinez report, Plaintiff may file a response

     to the Report.

  9. The Clerk of Court shall provide an electronic copy of this Order, the Amended

     Complaint (Dkt. 16), to Attorneys J. Kevin West and Dylan A. Eaton at their

     registered CM/ECF addresses.


                                               DATED: September 1, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
